Exhibit 10.1

 

 

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT (the "Agreement") is made and
entered into this 18th day of May 2017 (the "Effective Date"), by and between Is
It You Ltd., an Israeli company having its principal place of business at 6
Hamelacha St., Lod, Israel 7152012, ("Licensor"), and Helios & Matheson
Analytics, Inc. ("HMNY"), on behalf of itself and its affiliates, a Delaware
company having a principal place of business at 350 Fifth Avenue, Suite 7520,
New York, NY, USA (HMNY and its affiliates together, "Licensee").

 

WHEREAS, Licensor is the developer and owner of certain facial and image
recognition software as more fully described on Exhibit A attached hereto (the
"Licensed Software"); and

 

WHEREAS, Licensee is interested in obtaining from Licensor, and Licensor is
willing to grant to Licensee, a perpetual license to the Licensed Software, all
in accordance with the terms and conditions of this Agreement;

 

NOW THEREFORE in consideration of the agreements, covenants, and conditions
hereinafter set forth, the parties agree as follows:

 

1.

Grant of Rights

 

1.1     Perpetual License.     Subject to Licensee's compliance with the terms
and conditions of this Agreement, Licensor hereby grants Licensee a perpetual,
non-transferable, non-sublicensable, non-exclusive right and license (a) to
integrate the Licensed Software with Licensee's RedZone™ Map family of products,
applications, and services (the "RedZone Apps") to create integrated service
offerings that integrate and/or incorporate the Licensed Software with the
RedZone Apps (the "Integrated Offerings"); (b) to commercialize, distribute, and
sell the Integrated Offerings to customers worldwide; (c) to use the Licensed
Software internally to create a non-commercial lab/testing environment; and (d)
to use the Licensed Software to provide maintenance and support services to
customers of the Integrated Offerings. Licensee may make and use a reasonable
number of copies of the Licensed Software for internal, non-revenue generating
purposes, such as training and demonstrations, and to create a non-commercial
lab/testing environment.

 

1.2    Licensor shall not license, sell, or transfer the Licensed Software to
any third party that wishes to integrate or bundle the Licensed Software with
applications that compete with Licensee's Integrated Offerings relating to crime
and terrorism mapping applications.

 

1.3     Reservation of Rights; License Restrictions. Except for the express
rights to the Licensed Software set forth above, no licenses of any kind are
granted by Licensor hereunder, whether by implication, estoppel, course of
conduct or otherwise. Licensee shall not (a) reverse assemble, reverse compile,
reverse engineer or otherwise attempt to discover or derive any source code of
the Licensed Software, (b) rent, lease or distribute the Licensed Software or
any portion thereof as a stand-alone product, except if bundled with the RedZone
Apps, (c) modify (other than as necessary to create the Integrated Offerings) or
create any derivative works of the Licensed Software, or (d) use the Licensed
Software other than as set forth in Section 1.1.

 

 
 

--------------------------------------------------------------------------------

 

 

2.

Delivery and Documentation

 

2.1     Licensor shall deliver to Licensee Software Development Kits containing
the Licensed Software, as described in Exhibit A.

 

2.2     Licensor shall provide Licensee with documentation for the Licensed
Software, in electronic format, that contains a description of the Licensed
Software’s material functions and operations (the "Documentation").

 

2.3    Licensee may (a) reproduce the Documentation for its internal use, and
(b) reproduce, incorporate, and use the Documentation with its own documentation
for the Integrated Offerings.

 

3.

Professional Services

 

At no additional charge, Licensor shall provide the Licensee with the
professional services detailed in Exhibit B attached hereto, including
installing the Licensed Software on Licensee’s platform and assisting Licensee
with initial testing of the Licensed Software.

 

4.

Maintenance and Support

 

Subject to payment of the applicable fees, Licensor shall provide Licensee with
maintenance and support services for the Licensed Software, including (a)
providing updates, enhancements, modifications, and new versions of the Licensed
Software, (b) assisting with locating and identifying errors in the Licensed
Software; and (c) error corrections and bug fixes, all as set forth in the
Maintenance and Support Terms attached hereto at Exhibit C (the "Support
Services") and subject to the terms and conditions thereof. Licensor shall use
reasonable commercial efforts to give Licensee at least thirty (30) days prior
written notice of each pending new major release of the Licensed Software. All
new versions of the Licensed Software shall be backward compatible in terms of
features of the prior version of the Licensed Software licensed by Licensee.   

 

5.

Fees

 

5.1      License Fee.     In consideration for the license granted in Section 1
above, Licensee shall pay Licensor a one-time license fee in the amount of US$**
(the "License Fee") for up to 1.6 million end-user licenses. The License Fee
includes payment for the performance of the professional services detailed in
Section 3 above, including installation of the Licensed Software on Licensee’s
platform.

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 
2

--------------------------------------------------------------------------------

 

 

5.2      Additional License Fees.     

 

5.2.1     In the event Licensee exceeds 1.6 million users of the Integrated
Offerings, then Licensee shall pay an additional one-time license fee of $** for
up to an aggregate of 20 million end-user licenses.

 

5.2.2     In the event Licensee exceeds 20 million users of the Integrated
Offerings, then Licensee shall pay an additional one-time license fee of $** for
up to an aggregate of 100 million end-user licenses.

 

5.2.3     In the event Licensee exceeds 100 million users of the Integrated
Offerings, the parties will negotiate the additional compensation to be paid by
Licensee to Licensor.

 

5.3     Maintenance Fee. Maintenance and support during the first year of this
Agreement is included within the License Fee. Beginning with the first
anniversary of delivery of the Licensed Software, the annual maintenance fee
shall be **, but in no event shall the annual maintenance fee exceed $** per
year.

 

6.

Payment Terms

 

6.1     License Fee.     Licensee will pay Licensor the License Fee in two equal
installments of $** each. Licensee will pay the first installment of $** upon
delivery of the SDK as set forth in Section 2.1, and the second installment of
$** within (i) seven (7) days of deposit of the Escrow Materials or (ii) within
two (2) business days of Licensor's completion of the professional services
described in Exhibit B, whichever occurs later.

 

6.2     Annual Maintenance Fee. Commencing on the first anniversary of delivery
of the Licensed Software, Licensee shall pay the annual maintenance fee annually
in advance on the anniversary of the delivery date.

 

6.3     Taxes. Each party shall be responsible for the taxes that it is required
to pay. Licensee shall maintain the right to deduct or withhold any taxes that
Licensee is obligated to withhold from any amounts payable to Licensee under
this Agreement. In such case, Licensee shall promptly provide Licensor with all
necessary documentation evidencing such deductions and withholdings to enable
Licensor to claim a credit on its tax returns.     

 

7.

Representations and Warranties

 

7.1     Licensor warrants that, for a period of one hundred eighty (180) days
from delivery of the Licensed Software to Licensee:

 

(a)     Performance Warranty.      Each copy of the Licensed Software shall
perform substantially in accordance with the Documentation. Licensor shall
correct any reported non-conformity and software errors. Any replacement
software will be warranted for the remainder of the original warranty period or
ninety (90) days, whichever is longer.

 

(b)     Media Warranty.     The media on which the Licensed Software is
furnished will, under normal use, be free of defects in materials and
workmanship.

 

7.2     Non-Infringement.     Licensor represents and warrants to Licensee that
Licensor has full right to use, copy, and license the Licensed Software as
contemplated by this Agreement, and that, to its best knowledge, such use and
licensing thereof does not violate any copyright, patent, or other proprietary
right of any third party.

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission. 

 
3

--------------------------------------------------------------------------------

 

 

7.3     No Viruses.     Licensor warrants that the Licensed Software does not
contain (i) any malicious computer software that intentionally interferes with
normal computer functions or, without the user’s consent, sends personal data
about the user to unauthorized parties over the Internet; nor (ii) any “worms”,
“viruses”, “Trojan horses” or other programs or programming devices that might
be used to modify, delete, deactivate, or disable the Licensed Software, or the
computer hardware or data of the Licensee.

 

7.4     Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, LICENSOR MAKES AND LICENSEE RECEIVES NO WARRANTIES OR CONDITIONS ON
THE PRODUCTS, LICENSED SOFTWARE EXPRESS, IMPLIED, CONTRACTUAL OR STATUTORY, AND
THE COMPANY SPECIFICALLY DISCLAIMS ALL OTHER WARRANTIES AND REPRESENTATIONS,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, ANY WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE
OR TRADE PRACTICE.

 

8.

Intellectual Property.

 

8.1     Licensor has, and shall retain, the sole and exclusive ownership of all
right, title, and interest, including all intellectual property rights, in and
to the Licensed Software, the Documentation and any updates, upgrades,
improvements, enhancements and derivatives thereof.

 

8.2     Licensee has, and shall retain, the sole and exclusive ownership of all
right, title, and interest, including all intellectual property rights, in and
to the RedZone Apps and the Integrated Offerings (except for the Licensed
Software component which is owned by Licensor).

 

9.

Indemnification.

 

9.1     Licensor's Duty to Indemnify. Licensor shall defend against any claim or
lawsuit by a third party (a "Claim") against Licensee and its the officers,
directors, employees, successors, and assigns (collectively, "Licensee
Indemnified Parties") (a) that the Licensed Software infringes any patent,
copyright, or trademark or misappropriates a trade secret of a third party, or
(b) that arises out of or relates to any actual or alleged personal or bodily
injury (including, without limitation, death) or damage to tangible property
caused by the Licensed Software, and will indemnify and hold harmless the
Licensee Indemnified Parties against all costs, damages, losses, liabilities and
expenses (including attorneys' fees and costs) ("Damages") awarded against the
Licensee Indemnified Parties by a court of competent jurisdiction, or agreed to
in a written settlement agreement, arising out of such Claim. Licensor will have
no liability under this Section 9.1 to the extent that a Claim arises from
modification of the Licensed Software by Licensee or the combination of the
Licensed Software with any other products, services, or materials if the
Licensed Software would not be infringing but for such modification or
combination.

 

 
4

--------------------------------------------------------------------------------

 

 

9.2     Enjoinment of Use.     Licensee's use of the Licensed Software under the
terms of this Agreement is enjoined or Licensor determines that such use may be
enjoined, then Licensor, at its sole option and expense, may either (i) procure
for Licensee a license to continue using the Licensed Software in accordance
with the terms of this Agreement; or (ii) replace or modify the allegedly
infringing Licensed Software to avoid the infringement. If neither of the
aforementioned options can be accomplished by Licensor on a commercially
reasonable basis, in the event that an injunction prevents further use of the
Licensed Software, either party may terminate the Agreement and Licensor will
refund to Licensee (a) pre-paid unused Maintenance Fees, and (b) the License
Fees paid by Licensor.

 

9.3    Licensee's Duty to Indemnify. Licensee shall indemnify, defend and hold
harmless Licensor, and its officers, directors and employees ("Licensor
Indemnified Parties"), from and against any Claim (a) that the Integrated
Offerings (other than the Licensed Software component) infringes any patent,
copyright, or trademark or misappropriates a trade secret of a third party, or
(b) that arises out of or relates to any actual or alleged personal or bodily
injury (including, without limitation, death) or damage to tangible property
caused by the Integrated Offerings (other than the Licensed Software component),
and will indemnify and hold harmless the Licensor Indemnified Parties against
all Damages against the Licensor Indemnified Parties by a court of competent
jurisdiction, or agreed to in a written settlement agreement, arising out of
such Claim.

 

9.4     Defense. The indemnified party will provide the indemnifying party with
(a) prompt written notice if it learns of such claim (provided that failure to
provide timely notice shall not relieve the indemnifying party of its indemnity
obligations to the extent the indemnifying party is not prejudiced by such
failure), (b) information and reasonable assistance (at the indemnifying party's
expense) necessary to settle and/or defend any such claim or action, and (c) the
authority to control the defense or settlement of such claim, provided that: (i)
the indemnifying party permits the indemnified party to participate in the
defense and settlement of any such claim, at its own expense, with counsel of
its choosing; (ii) the indemnifying party shall not enter into or acquiesce to
any settlement containing any admission of or stipulation to any guilt, fault,
liability or wrongdoing on the part of any indemnified party or otherwise
purporting to create any obligation on the indemnified party without the
indemnified party's prior written consent (to be given or withheld in the
indemnified party's reasonable discretion).

 

10.

Limitation of Liability.

 

10.1     IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES (INCLUDING,
BUT NOT LIMITED TO, LOST PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS
INFORMATION OR OTHER PECUNIARY LOSS) REGARDLESS OF WHETHER SUCH LIABILITY IS
BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
BREACH OF WARRANTIES, FAILURE OF ESSENTIAL PURPOSE OR OTHERWISE AND EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

10.2     EXCEPT WITH REGARD TO A BREACH OF CONFIDENTIALITY OR A PARTY'S
INDEMNIFICATION OBLIGATIONS HEREUNDER, IN NO EVENT SHALL EITHER PARTY’S
LIABILITY TO THE OTHER EXCEED THE AMOUNT PAID BY LICENSEE FOR THE LICENSED
SOFTWARE. THE PARTIES ACKNOWLEDGE THAT THE LICENSE FEE REFLECTS THIS ALLOCATION
OF RISK.

 

 
5

--------------------------------------------------------------------------------

 

 

11.

Confidentiality

 

11.1     Each party hereby acknowledges that it may be exposed to confidential
and proprietary information of the other party including, without limitation,
software and other technical information (including functional and technical
specifications, designs, drawings, analysis, research, processes, computer
programs, algorithms, methods, ideas, "know how" and the like); business
information (sales and marketing research, materials, plans, accounting and
financial information, personnel records and the like); trade secrets; and other
information designated as confidential expressly or by the circumstances in
which it is provided or which is confidential by nature ("Confidential
Information"). Confidential Information does not include (i) information already
known or independently developed by the recipient; (ii) information in the
public domain through no wrongful act of the recipient, or (iii) information
received by the recipient from a third party who was free to disclose it.

 

11.2     With respect to the other party's Confidential Information, the
recipient hereby agrees that it shall not use, commercialize or disclose such
Confidential Information to any person or entity, except to its own employees
having a "need to know" (and who are themselves bound by similar nondisclosure
restrictions), and to such other recipients as the disclosing party may approve
in writing; provided, that all such recipients shall have first executed a
confidentiality agreement in a form acceptable to the owner of such information.
Each party shall use at least the same degree of care in safeguarding the other
party's Confidential Information as it uses in safeguarding its own confidential
information.

 

11.3     Each party acknowledges that the unauthorized use, commercialization or
disclosure of the other party's Confidential Information would cause irreparable
harm to such other party. The parties acknowledge that remedies at law would be
inadequate to redress the actual or threatened unauthorized use,
commercialization, or disclosure of such Confidential Information and that the
foregoing restrictions may be enforced by temporary and permanent injunctive
relief without necessity of posting bond. In addition, any award of injunctive
relief shall include recovery of associated costs and expenses (including
reasonable attorneys' fees).

 

12.

Term and Termination

 

12.1     Term.     This Agreement shall be effective as of the Effective Date,
and shall continue in effect for an initial term of five (5) years, unless
terminated earlier by one of the parties in accordance with the terms of this
Section 12. Upon completion of the initial term and each year thereafter, the
term of the Agreement shall be automatically renewed for an additional one year
unless one party gives the other party sixty (60) days advanced written notice
of termination prior to the expiration of the then-current term.

 

12.2     Termination for Cause. Notwithstanding anything to the contrary, a
party may terminate this Agreement upon the occurrence of any of the following
events, and such party shall not be liable to the other party for the proper
exercise of such right:

 

(a)     The other party materially breaches this Agreement and continues in such
breach for thirty (30) days after the non-breaching party has given written
notice thereof to the other party; or

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     For a period of ninety (90) consecutive days, the other party is
declared to be insolvent or is the subject of bankruptcy or liquidation
proceedings, whether compulsory or voluntary, or has a receiver, judicial
administrator or similar officer appointed over all or any material part of its
assets, or any security holder or encumbrance lawfully takes possession of any
property of or in possession of the other party, or if the other party ceases to
carry on its business.

 

12.3     Post-Termination. Notwithstanding any expiration or termination of this
Agreement, except for termination by Licensor for breach by Licensee pursuant to
Section 1.2 above, (i) the perpetual license shall remain in effect, and (ii)
Licensee shall have the right to order annual Support Services at the price set
forth in Section 5.3, and Licensor shall be obligated to provide such ordered
annual Support Services, for a period of up to five (5) years from the effective
date of termination. The provisions of Section 1.2 (License Restrictions), 9
(Indemnification), 10 (Limitation of Liability), 11 (Confidential Information),
this Section 12 (Term and Termination), 13 (Escrow) (for as long as Licensee is
ordering annual Support Services), and 15 (Miscellaneous) shall survive
expiration or termination of this Agreement.

 

13.

Escrow

 

13.1     Within twenty (20) days of the signing of this Agreement, Licensor and
Licensee shall sign an escrow agreement with a recognized software escrow agent
acceptable to both parties (the "Escrow Agent"), pursuant to which Licensor
shall deposit a copy of the source code of the Licensed Software, as well as any
and all technical specifications and supporting documentation necessary to
enable an independent competent programmer to understand, maintain, modify, and
enhance the Licensed Software, (the "Escrow Materials"), with the Escrow Agent
to be held by the Escrow Agent in escrow. Licensor shall be responsible for all
costs associated with establishing the escrow arrangement, and Licensee shall be
responsible for the annual costs associated with maintaining Licensee as a
beneficiary of the escrow account.

 

13.2     The identity of the Escrow Agent shall be agreed upon by the parties.
The terms and conditions of the escrow agreement shall all be in accordance with
Israel's Law of Encouragement of Industrial Research and Development, 5744-1984,
the regulations thereunder and the directives of the Israel Innovation Authority
(formerly, the Office of the Chief Scientist) (collectively, the "R&D Rules").
Subject to the foregoing, the Escrow Agent shall release and deliver the Escrow
Materials to Licensee upon the occurrence of any of the following:

 

(a)      Licensor suspends or discontinues its business, or ceases to trade; or

 

(b)      Licensor enters into liquidation whether compulsory or voluntary (other
than for the purposes of solvent reconstruction or amalgamation), or has a
receiver or administrative receiver appointed over all or any part of its assets
or undertaking, which receiver or administrator is not removed within ninety
(90) days of its appointment, or files for bankruptcy; or

 

 
7

--------------------------------------------------------------------------------

 

 

(c)      Licensor ceases to provide the Support Services pursuant to this
Agreement during the term of this Agreement and during a period of up to five
(5) years from the effective date of termination. Provided, however, that in the
event Licensor ceases to provide the Support Services, the Escrow Agent shall
not release the Escrow Materials if both of the following are satisfied: (i)
Licensor has arranged for the Licensed Software to continue to be supported
under another commercial name or pursuant to a merger, buyout or acquisition,
and (ii) such arrangement does not adversely affect Licensee’s capacity to
support the Integrated Offerings under terms substantially similar to the terms
set forth in this Agreement.

 

13.4     Licensor shall further deposit with the Escrow Agent the source code
for any updated versions of the Licensed Software, including fixes,
enhancements, and new releases, as promptly as such updated versions become
available.

 

 13.5  Licensee shall be permitted to use the Escrow Materials solely to support
and maintain the Integrated Offerings and for the number of users for which
Licensee paid a License Fee hereunder, subject to the R&D Rules.

 

14.

Relationship of the Parties

 

The parties to this Agreement are independent contractors. No relationship of
principal to agent, master to servant, employer to employee, or franchisor to
franchisee is established hereby between the parties. Neither party has the
authority to bind the other or incur any obligation on the other’s behalf.

 

15.

Miscellaneous

 

15.1     Entire Agreement. This Agreement, including its exhibits, constitutes
the entire agreement between the parties concerning the subject matter hereof,
and supersedes all prior or contemporaneous statements, representations,
discussions, negotiations, and agreements, both oral and written.

 

15.2     Amendments or Waiver. This Agreement may not be amended or modified
except in a writing signed by authorized officers of both parties. No order,
invoice, or similar document will modify the terms of this Agreement even if
accepted by the receiving party.

 

15.3     Severability. In the event that any one or more of the provisions of
this Agreement shall be found to be illegal or unenforceable, this Agreement
shall nevertheless remain in full force and effect, and such term or provision
shall be deemed severed unless such severance defeats the purpose of this
Agreement or results in substantial injustice to one of the parties.

 

15.4     No Waiver. Neither of the party's rights to enforce provisions of this
Agreement shall be affected by any prior course of dealing, waiver, delay,
omission, or forbearance.

 

15.5     Assignment. If either party to this Agreement is merged, consolidated
with or acquired by another legal entity, or in the event of a sale of all or
substantially all of the assets of either party to another legal entity, the
terms of this Agreement shall continue to be binding upon and inure to the
benefit of such other legal entity and this Agreement may be assigned to such
other legal entity without any consent requirement of the other party hereto.
Except as provided in the immediately preceding sentence or by force of law,
this Agreement and the rights granted hereunder shall not be assigned or
transferred by either party without the prior written consent of the other
party, which consent shall not be unreasonably withheld.

 

 
8

--------------------------------------------------------------------------------

 

 

15.6     Notices. Any notice or other communication to the parties shall be sent
to the addresses set out above, or such other places as they may from time to
time specify by notice in writing to the other party. All notices or other
communications required to be given hereunder shall be in writing and shall be
effective (i) if mailed, seven (7) business days after mailing with registered
mail, (ii) if sent by messenger, upon receipt, and (iii) if sent via facsimile,
upon transmission and electronic confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of receipt.

 

15.7     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, and the courts
of New York, NY shall have exclusive jurisdiction in all matters arising
therefrom. Notwithstanding the above, each party shall be entitled to bring an
action for injunctive relief in any court of competent jurisdiction.

 

15.8     Counterparts. This Agreement may be executed in any number of
counterparts (including by fax or electronic scan), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

Is It You Ltd.

 

Helios and Matheson Analytics, Inc.

 

 

 

 

 

 

 

 

 

/s/ Benjamin Levy

 

/s/ Theodore Farnsworth

 

Name: Benjamin Levy

 

Name: Theodore Farnsworth

 

Title: CEO

 

Title: CEO

  Date: 18 May 2017   Date: 05.18.2017  

                                   

 

List of Exhibits:

 

Exhibit A: The Licensed Software

Exhibit B: The Professional Services

Exhibit C: Support Services

 

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

THE LICENSED SOFTWARE

 

 

Licensor develops and markets software that enables face recognition
authentication and verification of users on mobile smartphones (Android and
iOS). This software is provided as a Software Development Kit ("SDK") that can
be used by third parties to add face recognition authentication to their own
applications.

 

The Licensed Software is designed, at its core, to allow the biometric
enrollment of one user per device (although more can be allowed) and verify that
user’s identity based on face recognition technology that Licensor developed.

 

Additionally, the SDK includes what is commonly known in the biometrics industry
as “anti-spoof” functionality. Anti-spoof, in this context, means the ability of
the face recognition software to distinguish between a real person and a
facsimile of that same person. As an example, when properly deployed, the
software would be able to distinguish between a real person’s face, and a
photograph of that same person presented on a screen.

 

 
10

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

THE PROFESSIONAL SERVICES

 

 

The following professional services will be provided to Licensee during the
first thirty (30) days after delivery of the Licensed Software.

 

 

●

Installation of the Licensed Software on Licensee's servers.

 

●

Assistance during Licensee's testing of the Licensed Software,

 

●

Responses, by email, to inquiries by the Licensee’s programmers as to the
correct use and deployment of the SDK. Email responses will take no more than
twenty-four (24) hours from receipt except for messages received on Friday or
Saturday (Israel time). Best efforts will be made to respond to queries received
on Friday or Saturday with guarantees. Ordinarily, such requests will be taken
care of on the Sunday following the Friday/Saturday in question.

 

●

Responses, through instant messaging (eg. WhatsApp, Skype) to inquiries by the
Licensee’s programmers as to the correct use and deployment of the SDK. Instant
messaging queries will be addressed Sunday-Thursday between 10:00 and 18:00 hrs,
Israel time. Licensor personnel will make its best effort to respond in a timely
fashion to these inquiries, aiming for responses not to lag by more than sixty
(60) minutes from receipt. Inquiries received after business hours will be
answered the next business day.

 

●

In addition to the above enumerated services, additional phone calls, conference
calls, video calls and the like that shall not to exceed three hours in any one
week.

 

Other services including but not limited to software development, debugging
non-IsItYou code, design, software architecture consulting or in situ
development, are not included as professional services and will be priced
separately.

 

 

 

--------------------------------------------------------------------------------

 

 
11

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SUPPORT SERVICES

 

 

Support Model:

With each request to Licensor, a ticket number will be generated.

A ticket may be opened by sending an email to the e-mail address below, by
contacting Licensor at the phone number below, or by accessing the Licensor's
support platform via the Internet.

The ticket number will accompany each subsequent interaction until the ticket is
closed.

 

Severity

Level

Severity Level Description

Maximum Initial

Response Time

Resolution Time

1 – Critical

An error in the Licensed Software that renders the Licensed Software unusable.

Up to 1 Hour

Within 4 Hours

2 – Serious

An error in the Licensed Software that results in a loss of functionality and/or
performance degradation.

2 Business Hours

Within 1 Business Day

3 – Other

All other issues with the Licensed Software. This also includes “How to”
questions and service requests.

1 Business Day

5 Business Days

 

Support Services include (i) reasonable assistance with Licensee’s installation
and general how-to questions by Licensee; (ii) resolution of tickets; (iii) bug
fixes and error correction, and (iv) new releases, updates and upgrades.

 

Contacting Licensor Support:

Email:                 helpdesk@isityou-online.com

Telephone:          +97289579540

 

Support Hours:

Sunday – Thursday, 9am to 6pm Israel time.

Critical – Support may occur outside normal business hours and IsItYou will make
its best effort to comply.

 

 

 12